Isabelle v Town (2020 NY Slip Op 06674)





Isabelle v Town


2020 NY Slip Op 06674


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, NEMOYER, WINSLOW, AND BANNISTER, JJ.


1069 CA 20-00108

[*1]CARRIE A. ISABELLE, INDIVIDUALLY AND AS ADMINISTRATOR OF THE ESTATE OF JAY W. ISABELLE, DECEAESED, PLAINTIFF-RESPONDENT,
vTODD M. TOWN, DEFENDANT-APPELLANT. 


LAW OFFICE OF KEITH D. MILLER, LIVERPOOL (KEITH D. MILLER OF COUNSEL), FOR DEFENDANT-APPELLANT.
PORTER NORDBY HOWE LLP, SYRACUSE (MICHAEL S. PORTER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Gregory R. Gilbert, J.), entered August 12, 2019. The order, insofar as appealed from, granted the motion of plaintiff to compel discovery. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court